       Case 1:19-cv-05523-SDG Document 47 Filed 10/08/20 Page 1 of 12




               IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

BERKELEY VENTURES II, LLC                      Civil Action File No.
                                               1:19-cv-05523-SDG
             Plaintiff,

v.

SIONIC MOBILE CORPORATION and
RONALD D. HERMAN,

             Defendants.


  REPLY BRIEF IN SUPPORT OF DEFENDANT SIONIC MOBILE
 CORPORATION’S MOTION FOR RECONSIDERATION OR, IN THE
       ALTERNATIVE, TO AMEND ORDER TO INCLUDE
       CERTIFICATION OF INTERLOCUTORY APPEAL

      Defendant Sionic Mobile Corporation (“Sionic”) identified three discrete

grounds in support of its pending Motion [Doc. 40, 40-1]. These grounds

included the fact that (1) Plaintiff Berkeley Ventures II, LLC (“Berkeley”)

could not have justifiably relied on alleged misrepresentations that it knew

were contradicted by the substantial information that Sionic provided over a

month before Berkeley executed the Subscription Agreement; (2) Sionic’s

alleged misrepresentations were nonactionable as a matter of law under the

bespeaks caution safe harbor based on the voluminous, specifically tailored

and meaningful cautionary statements that Sionic provided in its “Risk
       Case 1:19-cv-05523-SDG Document 47 Filed 10/08/20 Page 2 of 12




Factors” disclosure; and (3) a reasonable plaintiff in Berkeley’s position would

have discovered facts constituting an alleged violation under 28 U.S.C. §

1658(b) over two years before Berkeley filed suit, meaning Berkeley’s claims

are time-barred. As to each of these grounds, Sionic showed that the

September 2, 2020 Order [Doc. 39] failed to apprehend Sionic’s arguments,

and understand in context significant facts, admissions, and other evidence

cited in and central to Berkeley’s Complaint [Doc. 1].

      Instead of addressing Sionic’s well-supported arguments, Berkeley’s

Response [Doc. 43] side-steps them through a combination of red herrings

and distortions of law. As a matter of law, this constitutes a failure to

respond and should be held against Berkeley. Barnes v. Astrazeneca Pharm.

LP, 253 F.Supp.3d 1168, 1171 (N.D. Ga. 2017). Sionic has met its burden and

respectfully requests this Court either reconsider its denial of dismissal or

amend its Order for purposes of interlocutory appeal.

I.    Sionic moved for reconsideration because the September 2
      Order misapprehended Sionic’s arguments and misunderstood
      the facts, admissions and other evidence demonstrating the
      necessity of dismissal of Berkeley’s Complaint.

      Berkeley’s Response argues that Sionic’s Motion does not meet the

standard for reconsideration because Sionic failed to articulate either a “new




                                        2
        Case 1:19-cv-05523-SDG Document 47 Filed 10/08/20 Page 3 of 12




reason” in support of dismissal or to identify a “clear error” of fact or law in

the September 22 Order.1 These contentions fail for two reasons.

       First, while a court has discretion to consider new arguments,

reconsideration is not typically the time to raise them. McGuire v. Ryland

Group, Inc., 497 F.Supp.2d 1356, 1358 (M.D.Fla. 2007); see also, Fed. R. Civ.

P. 60(b). Accordingly, Berkeley’s assertion that Sionic failed to raise a “new

reason” is a red herring, albeit a useful admission that Sionic did not raise

new arguments for the first time on reconsideration.

       Second, Berkeley never explains what “clear error” means or how

Sionic fails this requirement. The reality, however, is that Sionic established

the types of clear errors in judgment that justify reconsideration. In re

Gentiva Sec. Litig., 971 F.Supp.2d 305, 332 (E.D.N.Y. 2013) (holding

reconsideration appropriate when the court has overlooked important

matters or controlling decisions that would have influenced its prior order);

Deep Sea Fin., LLC v. Qbe Ins., Ltd., Case No. CV 410-219, 2013 U.S. Dist.

LEXIS 44352 at *9, *23 (S.D.Ga. Mar. 27, 2013) (granting reconsideration

when the original order did not properly consider arguments and facts

supporting dismissal); Kitto v. Thrash Oil & Gas Co., Case No. CIV-88-169E,



1   Response [Doc. 43] at 2.

                                        3
       Case 1:19-cv-05523-SDG Document 47 Filed 10/08/20 Page 4 of 12




1989 U.S. Dist. LEXIS 14779 at *8 (Jul. 18, 1989) (granting reconsideration

and dismissal because it was “manifest” defendant was “seeking

determination of an issue which was not considered in this Court’s earlier

order”). Reconsideration is equally appropriate when the court has patently

misunderstood a party or made an error not of reasoning but apprehension.

Havana Docks Corp. v. MSC Cruises SA Co., Case No. 19-cv-23588, 2020 U.S.

Dist. LEXIS 68313 at *13 (S.D.Fla. April 17, 2020); Epperson v. Evonik Corp.,

426 F.Supp.3d 1228, 1229 (N.D.Ala. 2019) (granting reconsideration because

the court reached an erroneous legal conclusion premised on a factual error).

      It is on this basis that Sionic has moved for reconsideration and on

which, respectfully, it should be granted. McGuire, 497 F.Supp.2d at 1358,

1360 (M.D.Fla. 2007) (granting reconsideration and dismissal because it was

“apparent” that the defendant had previously raised the dispositive issue,

which plaintiff had failed to dispute); Fed. R. Civ. P. 60(b).

II.   Berkeley depends on distorted statements of law to avoid the
      hard work of responding to Sionic’s actual arguments in
      support of reconsideration and dismissal.

      Sionic’s Motion showed how the September 2 Order failed to apprehend

Sionic’s arguments in support of dismissal and to understand the facts,

admissions and other evidence that Berkeley put before the Court, including




                                        4
        Case 1:19-cv-05523-SDG Document 47 Filed 10/08/20 Page 5 of 12




in its Complaint and through its briefing.2 The Order therefore made the

erroneous legal conclusion that dismissal was premature, instead of what

Sionic showed, that dismissal was appropriate under Fed. R. Civ. P. 12(b)(6)

and 28 U.S.C. § 1658(b). Jackson Inv. Grp., LLC v. Thomas, 325 F. Supp.3d

1334, 1353 (N.D.Ga. 2017); In re Mako Surgical Corp. Secs. Litig., Case No.

12-60875-CIV, 2013 U.S. Dist. LEXIS 69129 at *22-*25 (11th Cir. May 15,

2013); McCann v. Hy-Vee, Inc., 663 F.3d 926, 931-932 (7th Cir. 2011).

       Sionic thus showed, and Berkeley did not deny, that over a month

before Berkeley executed the Subscription Agreement, Sionic had disclosed

significant information contradicting the alleged misrepresentations upon

which Berkeley’s Complaint depends.3 Nor did Berkeley deny that this

information was readily accessible—so much so that Berkeley’s Complaint

freely cited and quoted it.4 Berkeley did not deny being a textbook

sophisticated investor.5 Berkeley did not deny receipt of Sionic’s voluminous

“Risk Factors” disclosure, which explained the risks of investing in Sionic as

an early stage company with a novel technology and uncertain future. 6


2   Reply Brief in Support of Motion to Dismiss [Doc. 23] at 3-7.
3   Memorandum in Support of pending Motion [Doc. 40-1] at 6-9, plus
    supporting cites to [Doc. 10, 10-1—10-16, 11, 13].
4   [Doc. 40-1] at 6-8, 11, plus supporting cites [Doc. 10, 10-1—10-16, 11, 13].
5   [Doc. 40-1] at 9, nn. 13-15.
6   [Doc. 10-1] part I(D); [Doc. 23] part III(D); [Doc. 40-1] part II.

                                        5
        Case 1:19-cv-05523-SDG Document 47 Filed 10/08/20 Page 6 of 12




Berkeley did not deny failing to incorporate protective language into the

Subscription Agreement concerning Sionic’s alleged guarantees and promises

of future performance.7 And Berkeley did not deny the authenticity of the

supplemented record Sionic provided so the Court could see for the first time

the complete documents referenced in and central to Berkeley’s Complaint.8

       Rather, Berkeley’s Response launches two lines of spurious attack.

First, Berkeley argues that dismissal under either Fed. R. Civ. P. 12(b)(6) or

28 U.S.C. § 1658(b) is somehow innately “premature” before summary

judgment. And second, Berkeley asserts a confused mishmash of state law

and federal standards to obviate the preclusive effect of Sionic’s “Risk

Factors” disclosure. Neither tack survives scrutiny.

    A. Dismissal is not “premature” when the complaint itself
       demonstrates the necessity of dismissal.

       Sionic showed that dismissal is proper under Rule 12(b)(6) and 28

U.S.C. § 1658(b) when the plaintiff’s complaint and the documents it

references and attaches demonstrate the plaintiff has no viable cause of

action.9 Berkeley nonetheless argues that dismissal is somehow always

“premature” before summary judgment, citing just one case: TSG Water Res.,


7   [Doc. 40-1] at 10.
8   [Doc. 16] at 12 n.2 (all Berkeley does is state its “premature” argument).
9   [Doc. 40-1] parts I, II; see also, Order at 18.

                                        6
         Case 1:19-cv-05523-SDG Document 47 Filed 10/08/20 Page 7 of 12




Inc. v. D’Alba & Donoval Certified Pub. Accountants, P.C., 260 F.Appx. 191

(11th Cir. 2007).10 TSG is, however, not relevant to a Section 10(b) claim.

Solely premised on diversity jurisdiction, TSG involved state law causes of

action for breach of fiduciary duty, breach of contract, and blue sky law

violations arising from a CFO’s erroneous preparation of his company’s

audited financial statements, his failure to inform the board of these errors,

and the resultant harm to inside and outside investors. Id., at 194, 196-199.

        Here, Berkeley neither alleged state law claims like those in TSG nor

errors in Sionic’s financial statements. TSG is thus of little relevance. But

even if considered, TSG would actually support dismissal in this case since

one of TSG’s central holdings is that an outside investor cannot justifiably

rely on an inside investor’s representations. Id., 260 F.Appx. at 201. TSG

would thus require dismissal of all allegations concerning alleged

representations made by Patrick Gahan and other inside investors. Id.

     B. Berkeley’s mishmash of state and federal law does not alter the
        fact that Sionic provided meaningful cautionary statements
        that as a matter of law preclude Berkeley’s fraud claims.

        For its second line of attack, Berkeley uses a confused mishmash of

state law and federal standards to avoid the preclusive effect of the



10   Response [Doc. 43] at 2; Complaint para. 10, 11, 15, 20, 32, 46.

                                         7
       Case 1:19-cv-05523-SDG Document 47 Filed 10/08/20 Page 8 of 12




voluminous meaningful cautionary statements that Sionic provided in its

“Risk Factors” disclosure—none of which Berkeley disputes having received,

read and understood. In an initial effort to obviate Sionic’s “Risk Factors”

disclosure, Berkeley argues that sales projections always remain potentially

actionable if they are made with the intent or knowledge they will not occur,

citing Denim N. Am. Holding, LLC v. Swift Textiles, LLC.

      Another diversity action solely addressing state law claims, Berkeley’s

reliance on Denim is another red herring. Unlike in this case, the defendant

in Denim expressly represented and warranted in the subscription agreement

that it would attain projected sales revenues and perform specified actions by

dates certain. Id., Case No. 4:10-CV-45, 2011, U.S. Dist. LEXIS 8974 at *32

(M.D.Ga. Jan. 28, 2011). When these failed to materialize, the plaintiff sued

for rescission—not federal securities fraud. Id. at *32-*33, *41.

      Here, Berkeley is not seeking recission. And the agreements between

Sionic and Berkeley do not incorporate any of the purported promises and

guarantees that Berkeley alleges were so material to its investment decision.

This point is important, because to have a viable cause of action, especially as

a sophisticated investor, Berkeley had an obligation to incorporate protective

language ensuring these alleged promises and guarantees were a material

part its agreement. Because it did not, as a matter of law Berkeley has no

                                       8
       Case 1:19-cv-05523-SDG Document 47 Filed 10/08/20 Page 9 of 12




viable claim. Emergent Capital Inv. Mgmt., LLC v. Stonepath Group, Inc.,

343 F.3d 189, 196 (2d Cir. 2003); Infinite Energy v. Econnergy Energy Co.,

Case No. 1:06cv124, 2010 U.S. Dist. LEXIS 158055 at *7 (N.D.Fla. Oct. 13,

2010) (“When the statement in question relates to a business transaction

memorialized in a contract, and the parties involved are sophisticated, courts

are unlikely to find reliance on oral communications to be reasonable”).

      Next, Berkeley tries to obviate the preclusive effect of Sionic’s “Risk

Factors” disclosure by baldly asserting that cautionary language does not

automatically neutralize misstatements or omissions, citing FindWhat

Investor Group v. FindWhat.com, 658 F.3d 1282, 1299 (11th Cir. 2011).

However, Berkeley never explains how FindWhat’s holding is applicable to

the facts of this case. Moreover, as the Eleventh Circuit held, when a

defendant “specifically warned” of risks of a significance similar to that

actually experienced by a plaintiff, then that defendant is “shielded from

liability under the safe harbor,” regardless of whether the plaintiff alleges

that the defendant “knew these statements were false when made.” In re

Mako, 2013 U.S. Dist. LEXIS 69129 at *22-*25 (emphasis added).

      Respectfully, Sionic has demonstrated the propriety of reconsideration

and the necessity of dismissal of Berkeley’s Complaint. The September 2

Order failed to apprehend Sionic’s arguments or in context to understand the

                                       9
       Case 1:19-cv-05523-SDG Document 47 Filed 10/08/20 Page 10 of 12




facts, admissions, and other evidence cited in and central to Berkeley’s

Complaint. Sionic has shown dismissal was and is appropriate under Fed. R.

Civ. P. 12(b)(6) and 28 U.S.C. § 1658(b). Respectfully, Sionic requests the

Court reconsider its Order and grant Sionic’s Motion to Dismiss.

III.   Sionic has presented three discrete pure law questions entirely
       appropriate for certification to the Eleventh Circuit.

       Like the rest of its Response, other than conclusory arguments,

Berkeley fails to show how Sionic’s three proposed questions to the Eleventh

Circuit fail the test for certification under 28 U.S.C. § 1292(b). The fact

remains that Sionic formulated three pure law questions that do not require

consideration beyond the surface of the Complaint and Order. Foliage v. E.I.

Du Pont de Nemours & Co., 135 F.Supp.2d 1271, 1297 (S.D.Fla. 2001). Nor

does Berkeley deny these questions would set rules of general applicability

that would be dispositive of all or nearly all of Berkeley’s Complaint.

       As such, Sionic’s questions are like those that have been certified for

interlocutory appeal to the Eleventh Circuit. Horowitch v. Diamond Aircraft

Indus., Case No. 6:06-CV-1703, 2007 U.S. Dist. LEXIS 73858 at *4-*8

(M.D.Fla. Oct. 3, 2007) (holding the issue of “whether Florida law would

enforce a liquidated penalty provision that limits a buyer's remedy” met

Eleventh Circuit requirements). They specifically avoid they type of fact-



                                        10
      Case 1:19-cv-05523-SDG Document 47 Filed 10/08/20 Page 11 of 12




intensive inquiry that the Eleventh Circuit has rejected. Mamani v. Berzain,

825 F.3d 1304, 1312 (11th Cir. 2016) (rejecting issue that would have

required a decision as to whether the specific facts alleged by the specific

plaintiffs were sufficient for the specific causes of action). Accordingly, Sionic

respectfully requests that if the Court denies reconsideration, that it amend

its September 2 Order to include certification of Sionic’s three questions to

the Eleventh Circuit in accordance with 28 U.S.C. § 1292(b).

                                CONCLUSION

      For the foregoing reasons, Sionic requests the Court grant the Motion

for Reconsideration, including dismissal of Berkeley’s wholly derivative state

fraud claim, Count II of the Complaint, or in the Alternative amend the

Order to include certification for interlocutory appeal.

      Respectfully submitted this October 8, 2020.

                                      /s/ Simon Jenner
                                      Simon Jenner
                                      Georgia Bar No. 142588
                                      simon.jenner@bakerjenner.com
                                      Richard J. Baker, Esq.
                                      Georgia Bar No. 033879
                                      rick.baker@bakerjenner.com
                                      Baker Jenner LLLP
                                      210 Interstate N. Parkway, SE, Ste. 100
                                      Atlanta, Georgia 30339
                                      Telephone: (404) 400-5955
                                      Attorneys for Defendant



                                        11
      Case 1:19-cv-05523-SDG Document 47 Filed 10/08/20 Page 12 of 12




            CERTIFICATE OF COMPLIANCE AND SERVICE

      I certify that the foregoing has been prepared in accordance with Local

Rule 5.1C, using Century Schoolbook, 13 point. I further certify I have

electronically filed, on the date stated below, the foregoing REPLY BRIEF IN

SUPPORT OF DEFENDANT SIONIC MOBILE CORPORATION’S MOTION

FOR RECONSIDERATION OR, IN THE ALTERNATIVE, TO AMEND

ORDER TO INCLUDE CERTIFICATION OF INTERLOCUTORY APPEAL

with the Clerk of Court using the CM/ECF system which will automatically

send email notification of such filing to attorneys of record, as follows:

                               Bryan E. Busch
                               Laura Mirmelli
                    Busch, Slipakoff, Mills & Slomka, LLC
                          Riverwood 100, 21st Floor
                          3350 Riverwood Parkway
                              Atlanta, GA 30339

      This October 8, 2020.

                                            /s/ Simon Jenner
                                            Georgia Bar No. 142588
                                            Attorney for Defendant
                                            Baker Jenner LLLP
                                            210 Interstate North Parkway SE
                                            Suite 100
                                            Atlanta, GA 30339
                                            Telephone: (404) 400-5955
                                            E: simon.jenner@bakerjenner.com
